Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 11/26/2019.
Claims 1-20 have been examined.

Information Disclosure Statement
The applicants are reminded of their duty of disclosure under 37 CFR 1.56.

Claim Objections
Claims 20a and 20b are objected to because of the following informalities:  
The application labels no claim and “claim 19” and instead labels two claims and “claim 20”.  The examiner will refer to these two claims as “claim 20a” and “claim 20b” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18, 20a and 20b are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 11 recites “the log” which lacks antecedent basis in the claim.
Claims 12-18, 20a, and 20b are rejected by virtue of their dependence upon claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18, 20a, and 20b are rejected under 35 U.S.C. 103 as being unpatentable over Verkasalo (US Patent Application Publication Number 2019/0026212), and further in view of Shaw et al. (US Patent Application Publication Number 2017/0068829).
Regarding claim 1, Verkasalo disclose a method for summarization of digital activity, comprising: in an information processing apparatus comprising at least one computer processor and at least one display (Verkasalo Fig. 1 for example), a digital activity computer program performing the following: capturing a screenshot of the at least one display (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); identifying a plurality of computer application visible in the screenshot (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 
Shaw taught that in order to protect the privacy of sensitive information and prevent such information from being disseminated, when a screenshot is captured it should be processed in a manner to protect the sensitive information including blurring the captured screenshot (Shaw Paragraphs 0014, 0036, and 0053, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Shaw in the activity logging system of Verkasalo by blurring the screenshots before allowing them to be analyzed for logging purposes.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect any sensitive information in the screenshot from being disseminated through the screenshot.
Regarding claim 11, Verkasalo disclosed a system for summarization of digital activity, comprising: a backend executing a logging program (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); and an electronic device comprising at least one computer processor and at least one display and executing a digital activity computer program (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example); wherein: the digital activity computer program captures a screenshot of the at least one display (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for 
Shaw taught that in order to protect the privacy of sensitive information and prevent such information from being disseminated, when a screenshot is captured it should be processed in a manner to protect the sensitive information including blurring the captured screenshot (Shaw Paragraphs 0014, 0036, and 0053, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Shaw in the activity logging system of Verkasalo by blurring the screenshots before allowing them to be analyzed for logging purposes.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect any sensitive information in the screenshot from being disseminated through the screenshot.
Regarding claims 2, 3, 12, and 13, while Verkasalo and Shaw taught blurring the screenshots, they did not explicitly provide any means for doing so.


Regarding claims 4 and 14, Verkasalo and Shaw taught that the plurality of computer applications are identified using graphical features, spatial patterns, and layout identification landmarks using image-recognition techniques (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example).
Regarding claims 5 and 15, Verkasalo and Shaw taught that the image-recognition technique comprises at least one of Neural Networks, Deep Neural Networks, Convolutional Neural Networks, Capsule Neural Networks, Tree-based algorithms, Support Vector Machines, linear classifiers, and non-linear classifiers (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example).
Regarding claims 6 and 16, Verkasalo and Shaw taught that the foreground or actively-used application is identified based on user feedback (Verkasalo Fig. 2a and Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example – display interaction, user’s level of engagement, etc.).
Regarding claims 7 and 17, Verkasalo and Shaw taught that the foreground or actively-used application is identified based on a color layout of the foreground or actively-used application (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, 0157, and 0169-0182 for example).
Regarding claims 8 and 18, Verkasalo and Shaw taught that the foreground or actively-used application is identified based on a mouse cursor location or a pixelated area relative to the other visible computer applications (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example).
Regarding claims 9 and 20a, Verkasalo and Shaw taught that the step of identifying a foreground or actively-used application out of the plurality computer applications in the blurred or pixelated screenshot comprises identifying a center of attention and gaze duration for the user (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example).
Regarding claims 10 and 20b, Verkasalo and Shaw taught logging a time that the visible computer applications and foreground or actively-used application are used (Verkasalo Fig. 3 and Paragraphs 0021, 0045-0046, and 0169-0182 for example).
Conclusion
Claims 1-18, and 20a, and 20b have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0047203 taught a system which blurs screenshots before sending them to a server for processing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491